Citation Nr: 0823796	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
backache with rheumatism.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to April 1942 and service with the Regular 
Philippine Army from January 1946 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in an October 2006 VA Form 9, Appeal to 
the Board of Veterans' Appeals, the veteran declined a 
hearing before the Board.  However, in a VA Form 9 received 
in August 2007, the veteran indicated that the desired a 
Board hearing at a local VA office before a member of the 
Board.  He specifically indicated that he wished to appear in 
person.

In light of the veteran's request for a Board hearing, the 
appeal is REMANDED for the following action:

The veteran is to be scheduled for a 
travel board hearing before a Veterans 
Law Judge.  

After the veteran has been afforded an opportunity to appear 
at a hearing before a Veterans Law Judge, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to the Board for further appellate review.  






_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




